 

Case 17-12560-JKS Doc 4392 Filed 03/16/20 Page1of1

MICHAEL J. PELOQUIAN, ED

DEVELOPER
2020MAR 16 PM 2: 25

CLEP

, US BANKRUPTCY .
March 10, 2020 DISTRICT OF DELAWMEE

Mr. Tim Fox

UNITED STATES TRUSTEE
Case #17-12560-KJC (302-573-6491/#6026)

United STATES BANKSUPTCY COURT

824 NorTH MARKET STREET
WILMINGTON, DE. 1980]

DEAR Mr. Fox (TIM):
RE: WooDBRIDGE Group oF COMPANIES
WB RIVERDALE ForECLosure, LLC
PROPOSED SETTLEMENT WITH 91 LLC anb

MIcHAEL J. PELoguin - $900,000

I NEED YOUR HELP IN REGARD To WB RiverDALE Forectosure, LLC To ENTER
A SETTLEMENT WITH 91 LLC AND MYSELF.

MY LAND TITLE COMPANY TELLS ME FOR US TO SETTLE WITH WOODBRIDGE TAK:S
APPROVAL FROM THE JUDGE IN THIS BANKRUPTCY CASE!

I LOOK FORWARD TO YOUR EARLY REPLY. IS IT POSSIBLE TO RECEIVE A LETTER
FROM YOU STATING THE COURT’S DECISION?

VL

602-478-7700

MJP/Ms

POST OFFICE BOX 1352 LITCHFIELD, CT 06759
TEL: (602) 478-7700
FAX CT: (860) 567-4678

 
